Citation Nr: 1629632	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1993 to December 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 20 percent for a low back disability.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2010, July 2013, April 2014, and January 2016, the case was remanded for additional development.

A June 2015 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU).  He did not appeal that determination, and that decision is now final.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is well aware that there were 4 prior remands in this matter.  However, under the circumstances presented, the Board sees no recourse but to remand this matter yet again for the development sought.  

The January 2016 remand directed the AOJ to secure for association with the record all records pertaining to the Veteran's claim for Social Security Administration (SSA) disability benefits.  The records received in response do not appear to be complete, as they do not include a determination letter, reports of any SSA examinations or functional evaluations, or a disability determination and transmittal (DDT).  

Moreover, the most recent VA treatment records associated with the record are dated in September 2015.  Outstanding SSA records and updated VA treatment records are likely to contain pertinent information, are constructively of record, and must be secured.

Furthermore, pursuant to the January 2016 remand, a February 2016 letter asked the Veteran to provide identifying information and authorizations for VA to secure all records considered in a U.S. Railroad Retirement Board (RRB) determination and a Norfolk Southern Railroad Worker's Compensation claim stemming from a February 2010 on-the-job back injury.  The Veteran did not respond promptly and properly, and the AOJ proceeded with further development (which could not be adequately completed without those records) without affording him the full period of time provided under governing regulation (38 C.F.R. § 3.158), i.e. one year, to respond.  The records sought are clearly pertinent (and may be critical) evidence in the matter at hand, and proper adjudication of this matter without them is simply not possible.  Therefore, further development for the records is necessary.  

[The Veteran is reminded that a governing regulation provides that when evidence or information requested in connection with a claim for VA benefits is not furnished within one year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

The January 2016 remand also directed the AOJ to arrange for an examination to ascertain the current severity of the Veteran's low back disability.  The examiner was to note ranges of motion and additional limitations due to factors such as pain, and to indicate whether any of the current low back pathology, symptoms, and/or functional impairment are attributable solely to an intercurrent postservice injury.  The May 2016 VA examination report notes that flexion and extension were painful, causing functional loss, but does not note the point in range of motion testing where pain began.  Furthermore, for obvious reason (i.e. pertinent records were unavailable) the examiner did not (as was requested) offer an opinion regarding whether any current back disability is attributable solely to postservice intercurrent injury.  Therefore, the report of that examination is inadequate for rating purposes, and another examination that is adequate/fully compliant with the Board's instructions is necessary.  The AOJ should be well aware now that when there is noncompliance with the Board's remand instructions, the Board as a matter of law errs if it fails to remand the matter to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide authorizations with the necessary information for VA to secure all records pertaining to his February 2010 on-the-job injury (working for Norfolk Southern Corporation), to include all records pertaining to his Workman's Compensation claim, to specifically include copies of the determination on that claim and the RRB disability determination, and complete copies of all medical records considered in connection with that determination.  

He should also identify all providers of evaluation and/or treatment he has received for low back disability since September 2013, and provide authorizations for VA to secure complete records of any such private treatment; if he did not receive any private evaluations and/or treatment he must so expressly indicate.  The AOJ should secure for the record complete clinical records of all evaluations and treatment identified, and also specifically secure records of any VA treatment he has received since September 2015.  If a private provider does not respond to a request for records identified, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that pertinent private records are received.

2.  The AOJ should also secure from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and all records considered in connection with that determination.  If any records are unavailable, the reason must be noted for the record, and the Veteran should be so advised.  

3.  If the Veteran has responded with the identifying information and authorizations for records sought above (if not the claim must be processed under 38 C.F.R. § 3.158(a) after one year following the request), and after all records sought are received, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected low back disability.  The entire record (to specifically include all evidence received pursuant to the requests above) must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies (specifically including range of motion studies with reports of any additional limitations due to factors such as pain, use, etc., should be completed).  The examiner should specifically note whether there is pain on range of motion testing, and if so, the point at which pain begins.  It should be noted whether or not: there have been incapacitating episodes of IVDS (and if so, their frequency and duration); there are neurological symptoms other than those already noted (and service connected), and if so their nature and severity; and whether the spine is ankylosed.  

The examiner must also comment on the expected impact of the Veteran's low back disability on his ability to work.  

Based on a review of the expanded record and examination of the Veteran, the examiner must also opine whether any current low back pathology, symptoms, and/or functional impairment are solely attributable to an intercurrent postservice injury.  If so, the examiner should identify such pathology, symptoms, and related functional impairment in detail.

All opinions must include complete rationale.

2. The AOJ should then review the record and readjudicate the claims (including TDIU as re-raised by the record in the context of the instant claims, and following all further development necessary.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

